304 N.Y. 612 (1952)
In the Matter of the Accounting of Bank of New York and Fifth Avenue Bank, as Trustee under an Agreement of Trust Made by Alfred H. Smith, Deceased.
Chase National Bank of the City of New York, as Executor and Trustee under The Will of Ann H. Smith, Deceased, et al., Respondents; Ann C. E. S. Waterous, Appellant.
Court of Appeals of the State of New York.
Argued April 17, 1952.
Decided June 5, 1952
Joseph V. Lane, Jr., Joseph Richter and Daniel S. Levy for appellant.
John H. Frey for Chase National Bank of the City of New York, respondent.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ.
Order affirmed, with costs to all parties appearing separately and filing separate briefs payable out of the fund; no opinion.